DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Requirement for Restriction, filed 22 April 2021, in the matter of Application N° 16/336,296.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations have been made to the claims filed 25 March 2019.  No new matter has been added.
Applicants’ election of Group I (claims 1-16, 19, and 20) is acknowledged.  Since Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP §818.01(a).
However, as discussed herein below, the Examiner has reconsidered the previously mailed Restriction and rejoins claims 17 and 18 for consideration on the merits.
Thus, claims 1-20 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
One Information Disclosure Statement, filed 13 May 2019, is acknowledged and has been considered.




Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
With Applicants’ elected limitations in mind, a careful and thorough search of the prior art was conducted.
Those references that were discussed in the previously mailed Restriction Requirement are considered to represent the closest prior art available to the instantly claimed invention.
Those teachings of Ladin, discussed in the previously mailed Restriction represent the only reference discovered by the Examiner whereby potassium permanganate is taught and suggested as being placed as a solid, into a wound dressing of any kind.  The reference does not teach or otherwise suggest that the dressing contain any amount of silicon, silicone, siloxane, dimethicone, etc., let alone one that is either of “medical grade” or possessing a hardness within the recited range.
The teachings of Schering (Schopflin) are considered to teach away from the claimed invention, contrary to the Examiner’s earlier position.  Specifically, the Examiner relied upon the Shore A Hardness values of the vulcanized silicone rubber (aka RTV-vulcanizates).  The reference actually teaches that these are deficient and that the practiced invention relies upon the use of LTV-type silicone elastomers.  The reference provides no hardness teachings or specific formulations that used.
At best, Schering discloses that silicone elastomer matrices may be prepared with a powdered active ingredient suspended within the matrix of the dressing.  However, the Examiner’s search failed to produce any results that: (1) disclosed particulate potassium permanganate being formulated into a topically administered matrix, and (2) any silicone-based matrices that contained permanganate in a non-solution form.
Thus, the Examiner’s search has elicited no results that either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly claimed invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Election/Restrictions
Claim 1 is directed to allowable composition.  Pursuant to the procedures set forth in MPEP §821.04(B), claims 17 and 18 directed to non-elected method of treating, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 February 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.



Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615